       Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

      State of Georgia, et al.,
                     Plaintiffs,
              v.
                                                          Case No. 2:15-cv-79-LGW-RSB
      Andrew Wheeler, et al.,
                  Defendants.

     PLAINTIFF STATES ’ OPPOSITION TO DEFENDANT-INTERVENORS’
              MOTION TO HOLD THE CASE IN ABEYANCE
         This Court should deny Defendant-Intervenors’ motion to hold this case in abeyance.1

         The parties have litigated this challenge to the 2015 WOTUS Rule for several years.

Over that time, this Court has addressed and decided a jurisdictional question, motions for a

preliminary injunction, and motions for summary judgment, finally culminating in a judgment

for the Plaintiff States concluding that the rule is unlawful. Now, but one step remains: deciding

the plaintiffs’ ripe motions for reconsideration, which ask the Court to vacate that unlawful rule

and make the Court’s temporary relief permanent. Yet the Defendant-Intervenors now ask this

Court to avoid that final step, leaving the Plaintiff States and their residents without permanent

protection from enforcement of an unlawful rule.

         This Court should decline their invitation. This is the fourth time defendants in this case

have asked this court to decline to exercise its jurisdiction for the “prudential” reason that the

case could become moot in the future if the 2015 WOTUS Rule is replaced. See Agencies’ Mot.

to Continue Stay 1–2, 7, 9, ECF No. 134; Def-Intv’rs’ Post-Hearing Br. in Opp. To Pls.’ Mot. for

Prelim. Injunction 2, ECF No. 173; Agencies’ Opp. to Mot. for Summary Judgment 12–15, ECF

No. 215. As the Court made clear the first three times it rejected this argument, its jurisdiction is

not so malleable. Order, ECF No. 144 (lifting stay); Order 9 & n.6, ECF No. 174 (granting

preliminary injunction); Order 13, ECF No. 261 (granting summary judgment). As long as the


1
    The North Carolina Department of Environmental Quality does not join this brief.

                                                  1
        Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 2 of 6




2015 WOTUS Rule “remains on the books,” this Court has jurisdiction to decide this case, Order

9 & n.6, ECF No. 174 (quoting Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 627 n.5

(2018)); Order 13–14, ECF No. 261 (quoting Nat’l Ass’n of Mfrs., 138 S. Ct. at 627 n.5), and a

federal court’s obligation to exercise its jurisdiction to decide a case before it is “virtually

unflagging,” Order 13, ECF No. 261. So now, as before, arguments that the case could become

moot in the future do not justify declining to exercise jurisdiction that all agree this Court has

now, see Agencies’ Resp. to Mots. for Recon. 11, ECF No. 274 (explaining that the repeal of the

2015 Rule “does not go into effect until 60 days after publication in the Federal Register, which

has not yet occurred”); Def-Intv’rs’ Mot. to Hold Case in Abeyance, ECF No. 278 (not

contending that this case is presently moot).2

          Nor do other “prudential” reasons warrant refraining from deciding the proper remedy in

this case. First, there is no real danger of wasting substantial party or judicial resources. The

motions for reconsideration asking for vacatur of the rule are fully briefed, and that remedial

question is not particularly hard: even the Agencies, for whose benefit this Court initially

declined to vacate the rule, expressly ask this Court to vacate it, Agencies’ Resp. to Pl.-Intv’rs’

Mot. for Recon. 9, ECF No. 274, and no party in this case—not even the Defendant-

Intervenors—have disputed that vacatur is the proper remedy.

          Second, equity favors deciding that question, not ignoring it. The Repeal Rule’s effective
date is currently indefinite: The rule has not been published in the Federal Register, and the

Agencies will wait 60 days after that (unknown) publication date to promulgate the rule. In the

meantime, the Repeal Rule will almost certainly be challenged in federal court. See, e.g., Annie

Snider, Trump administration rolls back landmark water protections, POLITICO.com,

https://www.politico.com/story/2019/09/12/trump-repeal-epa-water-rule-1492183 (last visited

2
    Plaintiff States note that this case likely would not be moot even if the Repeal Rule were to go
    into effect (for example, if 60 days pass after the rule is published and the rule is not subject to
    an injunction), because the Repeal Rule does not alter the preexisting definition of “interstate
    waters,” which this Court concluded was in excess of the Agencies’ authority under the Clean
    Water Act, see Order at 33–36, ECF No. 261.

                                                     2
     Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 3 of 6




Sept. 15, 2019) (“Environmental groups and state attorneys general vowed to challenge the

rollback….”). And any one of the federal district courts to which plaintiffs bring such a

challenge could issue a nationwide injunction against the Repeal Rule, as recent experience with

the Applicability Rule proved. See South Carolina Coastal Conservation League v. Pruitt, 318 F.

Supp. 3d 959 (D.S.C. 2018) (issuing nationwide injunction against Applicability Rule meant to

delay effective date of the 2015 WOTUS Rule, thus putting rule into effect); Puget Soundkeeper

Alliance v. Wheeler, 2018 WL 6169196 (W.D. Wash. Nov. 26, 2018) (vacating Applicability

Rule). The result of such an injunction, of course, would be to leave the 2015 WOTUS Rule in

effect across the country. And although the Defendant-Intervenors point out that this Court’s

preliminary injunction will prevent the rule from going into effect “between now and the repeal’s

effective date,” they notably do not offer that same assurance for beyond the effective date. Def-

Intv’rs’ Mot. to Hold Case in Abeyance 5, ECF No. 278. Any chance that holding this case in

abeyance could result in subjecting the Plaintiff States to enforcement of the unlawful 2015

WOTUS Rule cuts strongly against such inaction, particularly when issuing a final judgment that

vacates the rule could prevent that result. See Pl. States’ Mot. for Recon.11, ECF No. 265.

       That risk of losing this Court’s protection against enforcement of the 2015 WOTUS Rule,

which holding the case in abeyance would create, shows Defendant-Intervenors’ motion here for

what it really is: a last-minute, back-door attempt to see the 2015 WOTUS put into effect in the
Plaintiff States, after more than four years of litigation before this Court, and after this Court has

definitively concluded that enforcing the rule against the Plaintiff States would be illegal. This

Court should not countenance that result.

                                         CONCLUSION
       For the reasons set out above, this Court should deny the Intervenor-Defendants’ motion

to hold this case in abeyance.




                                                  3
 Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 4 of 6




   Respectfully submitted.

/s/ Andrew A. Pinson                             Patrick Morrisey
Christopher M. Carr                                Attorney General
  Attorney General                               Lindsay S. See
Andrew A. Pinson                                   Solicitor General
  Solicitor General                              Office of the Attorney General
     Lead Counsel                                State Capitol , Building 1, Rm 26-E
Office of the Attorney General                   Charleston, West Virginia 25305
40 Capitol Square, S.W.                          lindsay.s.see@wvago.gov
Atlanta, Georgia 30334                           (304) 558-2021
apinson@law.ga.gov                               Counsel for Plaintiff State of West Virginia
(404) 651-9453                                   (admitted pro hac vice)
Counsel for Plaintiff State of Georgia

Steve Marshall                                   Ashley Moody
  Attorney General                                 Attorney General
Edmund G. LaCour Jr.                             Amit Agarwal
  Solicitor General                                Solicitor General
Office of the Attorney General                   Office of the Attorney General
501 Washington Ave.                              PL-01, The Capitol
Montgomery, Alabama 36130                        Tallahassee, Florida 32399-1050
elacour@ago.state.al.us                          amit.agarwal@myfloridalegal.com
(334) 353-2609                                   (850) 414-3300
Counsel for Plaintiff State of Alabama           Counsel for Plaintiff State of Florida
(admitted pro hac vice)                          (admitted pro hac vice)

Curtis T. Hill, Jr.                              Derek Schmidt
  Attorney General                                 Attorney General
Thomas M. Fisher                                 Jeffrey A. Chanay
  Solicitor General                                Chief Deputy Attorney General
Office of the Attorney General                   Office of the Attorney General
302 West Washington Street                       120 SW 10th Ave., 3d Floor
Indiana Government Center - South, 5th Fl.       Topeka, Kansas 66612
Indianapolis, Indiana 46204                      jeff.chanay@ag.ks.gov
tom.fisher@atg.in.gov                             (785) 368-8435
 (317) 232-6255                                  Counsel for Plaintiff State of Kansas
Counsel for Plaintiff State of Indiana           (admitted pro hac vice)
(admitted pro hac vice)




                                             4
 Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 5 of 6




Joshua H. Stein                                Alan Wilson
 Attorney General                                Attorney General
Asher P. Spiller                               Robert D. Cook
 Assistant Attorney General                      Solicitor General
North Carolina Department of Justice           James Emory Smith, Jr.
PO Box 629                                       Deputy Solicitor General
Raleigh, NC 27602                              Office of the Attorney General
aspiller@ncdoj.gov                             1000 Assembly Street, Room 519
(919) 716-6977                                 Columbia, South Carolina 29201
                                               esmith@scag.gov
Counsel for Plaintiff N.C. Department of       (803) 734-3680
Environmental Quality
(admitted pro hac vice)                        Counsel for Plaintiff State of South
                                               Carolina
                                               (admitted pro hac vice)

Andy Beshear                                   Sean D. Reyes
  Attorney General                               Attorney General
Sarah Adkins                                   Tyler Green
  Assistant Attorney General                     Solicitor General
Office of the Attorney General                 Office of the Attorney General
700 Capitol Avenue, Suite 118                  Utah State Capitol Complex
Frankfort, Kentucky 40601                      350 North State Street, Suite 230
sarah.adkins@ag.ky.gov                         Salt Lake City, Utah 84114-2320
(502) 696-5650                                 tylergreen@agutah.gov
                                               (801) 538-9600
Counsel for Plaintiff State of Kentucky
(admitted pro hac vice)                        Counsel for Plaintiff State of Utah
                                               (admitted pro hac vice)




                                           5
     Case 2:15-cv-00079-LGW-BWC Document 284 Filed 10/21/19 Page 6 of 6



                              CERTIFICATE OF SERVI CE
       I hereby certify that on October 21, 2019, I served this motion by electronically filing it

with this Court’s ECF system, which constitutes service on all attorneys who have appeared in

this case and are registered to use the ECF system.



                                                      /s/ Andrew A. Pinson
                                                      Andrew A. Pinson




                                                 6
